          Case 2:19-cv-01327-NR Document 48 Filed 04/17/20 Page 1 of 2


MUS3544435.1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DEIDRA HUBAY, ROBERT LOSIENIECKI,                )
 JESSICA DORANTES and ALEXIS                      )
 GABRIELLE HERRICK,                               )       Civil Action No. 2:19-cv-01327-NR
                                                  )
                        Plaintiffs,               )
         v.                                       )
                                                  )       JURY TRIAL DEMANDED
 JANELLE MARINA MENDEZ, PAMELA                    )
 HEAL and MILITARY SEXUAL TRAUMA                  )
 MOVEMENT,                                        )
                                                  )
                        Defendants.               )

                       NOTICE REGARDING HEARING PROCEDURES

        AND NOW COME Defendants, by and through their attorneys, and respectfully submit

this Consented to Notice Regarding Hearing Procedures pursuant to this Honorable Court’s Order

dated April 9, 2020:

        The parties hereby request that the entire hearing on May 8, 2020 be conducted by video

conference, including direct and cross examination of all witnesses (without submittal of witness

declarations). Counsel for Defendant has orally consented to these procedures.

                                                      Respectfully submitted,

                                                      /s/ Katelin J. Montgomery
                                                      David G. Oberdick
                                                      Pa. I.D. #47648
                                                      Email: dgo@muslaw.com
                                                      Katelin J. Montgomery
                                                      Pa. I.D. #322698
                                                      Email: kjm@muslaw.com

Dated: April 17, 2020                                 MEYER, UNKOVIC & SCOTT, LLP
                                                      535 Smithfield Street, Suite 1300
                                                      Pittsburgh, PA 15222
                                                      (412) 456-2800
                                                      Attorneys for Plaintiffs
        Case 2:19-cv-01327-NR Document 48 Filed 04/17/20 Page 2 of 2




                              CERTIFICATE OF SERVICE


      I hereby certify that on April 17, 2020, a true and correct copy of the foregoing NOTICE

REGARDING HEARING PROCEDURES was filed electronically. Parties may access this

filing through the Court’s ECF/PACER system.




                                                  /s/ Katelin J. Montgomery
                                                  Katelin J. Montgomery




                                            -2-
